Case 2:20-bk-10181-VZ   Doc 61 Filed 02/24/20 Entered 02/24/20 14:23:49   Desc
                         Main Document    Page 1 of 4
Case 2:20-bk-10181-VZ   Doc 61 Filed 02/24/20 Entered 02/24/20 14:23:49   Desc
                         Main Document    Page 2 of 4
Case 2:20-bk-10181-VZ   Doc 61 Filed 02/24/20 Entered 02/24/20 14:23:49   Desc
                         Main Document    Page 3 of 4
Case 2:20-bk-10181-VZ   Doc 61 Filed 02/24/20 Entered 02/24/20 14:23:49   Desc
                         Main Document    Page 4 of 4
